FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH December, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. (BM&FBovespa: TAMM4 and NYSE: TAM), in compliance with article 12 of instruction of the Securities Commission ("CVM") No. 358/02, as amended, hereby informs its shareholders and the market in general on this December 1, 2011 that it has received the following statement from shareholder Morgan Stanley. ANNOUNCEMENT TO THE MARKET Dear Sirs, Itaú Unibanco S.A, main place of business located at Praça Alfredo Egydio de Souza Aranha, 100, Torre Itaúsa São Paulo – SP, mailing address at Rua Ururaí 111, Prédio 2, Térreo, São Paulo – SP, registered with the Corporate Taxpayers' Roll - "CNPJ" under No. 60.701.190/0001-04 (“Itaú Unibanco”), in the quality of legal representative in the terms of National Monetary Board - "CMN" Resolution No. 2689/2000 of non-resident investor Morgan Stanley Uruguay, registered with the CNPJ under No. 05.447.544/0001-10, CVM code No. 06980.000388.069671.7-4 (“Investor”), according to article 12 of CVM instruction 358/2002, informs as follows. The investor has acquired a total of 5,100,662 preferred shares of the Company through various operations settled on 28 November 2011. Thus, based on the total share capital of 100,390,098 preferred shares, the investor increased its stake from 4.08% to 5.08% of the Company. Based on information provided by the investor, the transaction reported herein (i) does not seek to acquire control of the Company, (ii) does not seek to change its management, control or regulate the composition and functioning (ii) and is merely for the purposes of investing in the Company. Please note that the information provided herein is based on positions held in custody at Itaú Unibanco S.A. Thus, in case the investor is using a more representative and more than a custodian in the country, the possibility exists that the information given above does not cover all the positions held by the Investor with respect to the investment. We are not responsible for any inconsistencies or inaccuracies in the information in these cases. Any questions or clarifications should be obtained directly from the Investor. Sincerely, Itaú Unibanco S.A Luciano Reck Adelmo Ferreira de Lima Filho Líbano Miranda Barroso Director of Investor Relations SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 02, 2011 TAM S.A. By: /
